
	
		II
		110th CONGRESS
		1st Session
		S. 409
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2007
			Mr. Conrad (for himself
			 and Mr. Dorgan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide environmental assistance to non-Federal
		  interests in the State of North Dakota.
	
	
		1.Short titleThis Act may be cited as the
			 Water Infrastructure Revitalization
			 Act.
		2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Army, acting through the
			 Chief of Engineers.
			(2)StateThe
			 term State means the State of North Dakota.
			3.Program
			(a)EstablishmentThe
			 Secretary shall establish a program to provide environmental assistance to
			 non-Federal interests in the State.
			(b)Form of
			 assistanceAssistance under this Act may be provided in the form
			 of design and construction assistance for water-related environmental
			 infrastructure and resource protection and development projects in the State,
			 including projects for—
				(1)wastewater
			 treatment and related facilities;
				(2)water supply and
			 related facilities;
				(3)environmental
			 restoration; and
				(4)surface water
			 resource protection and development.
				(c)Public
			 ownership requirementThe Secretary may provide assistance for a
			 project under this section only if the project is publicly owned.
			(d)Local
			 cooperation agreement
				(1)In
			 generalBefore providing assistance under this section, the
			 Secretary shall enter into a local cooperation agreement with a non-Federal
			 interest to provide for design and construction of the project to be carried
			 out with the assistance.
				(2)RequirementsEach
			 local cooperation agreement entered into under this subsection shall provide
			 for the following:
					(A)PlanDevelopment
			 by the Secretary, in consultation and coordination with appropriate Federal,
			 State, and tribal officials and organizations recognized under State law that
			 are involved in Federal water programs, of a facilities or resource protection
			 and development plan, including appropriate engineering plans and
			 specifications.
					(B)Legal and
			 institutional structuresEstablishment of such legal and
			 institutional structures as are necessary to ensure the effective long-term
			 operation of the project by the non-Federal interest.
					(3)Cost
			 sharing
					(A)In
			 generalThe Federal share of project costs under each local
			 cooperation agreement entered into under this subsection—
						(i)shall be 75
			 percent; and
						(ii)may be in the
			 form of grants or reimbursements of project costs.
						(B)Credit for
			 design workThe non-Federal interest shall receive credit, not to
			 exceed 6 percent of the total construction costs of a project, for the
			 reasonable costs of design work completed by the non-Federal interest before
			 entering into a local cooperation agreement with the Secretary for the
			 project.
					(C)Credit for
			 interestIn case of a delay in the funding of the Federal share
			 of the costs of a project that is the subject of an agreement under this
			 section, the non-Federal interest shall receive credit for reasonable interest
			 incurred in providing the Federal share of the costs of the project.
					(D)Land,
			 easements, and rights-of-way creditThe non-Federal interest
			 shall receive credit for land, easements, rights-of-way, and relocations toward
			 the non-Federal share of project costs (including all reasonable costs
			 associated with obtaining permits necessary for the construction, operation,
			 and maintenance of the project on publicly owned or controlled land), but not
			 to exceed 25 percent of total project costs.
					(E)Consideration
			 of water rate impacts for local cost share
						(i)In
			 generalThe non-Federal share of the cost of constructing a
			 project under this Act shall be reduced, using the national affordability
			 criteria for water rate percentages relating to State average medium household
			 income developed by the Environmental Protection Agency, by 5 percent for each
			 1/2 percent by which the rate for affordability relating
			 to the project area exceeds the average State-wide rate for
			 affordability.
						(ii)Multicounty
			 projectsWith respect to a multicounty project under this Act,
			 the average of all affordability rates applicable in the area covered by the
			 project shall be used for the purpose of establishing the local share of the
			 costs of the project.
						(F)Operation and
			 maintenanceThe non-Federal share of operation and maintenance
			 costs for projects constructed with assistance provided under this section
			 shall be 100 percent.
					(e)Applicability
			 of other Federal and State lawsNothing in this section waives,
			 limits, or otherwise affects the applicability of any provision of Federal or
			 State law that would otherwise apply to a project to be carried out with
			 assistance provided under this section.
			(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $60,000,000 for the period beginning with fiscal year 2007, to
			 remain available until expended.
			
